—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 14, 1977, convicting him of attempted burglary in the third degree and petit larceny, after a nonjury trial, and imposing sentence. Judgment reversed, on the law, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The guilt of the defendant was not established beyond a reasonable doubt. Hopkins, Damiani, Titone and Shapiro, JJ., concur; Mollen, P. J., dissents and votes to affirm the judgment.